DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on March 26, 2020, October 25, 2020, and January 27, 2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 19 recites dependency upon itself (see page 40 line 26 of claims filed on 9/24/19).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The examiner will consider claim 19 to be dependent of claim 17 so that the claim(s) can be in compliance with 35 U.S.C. 112.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 10, 12-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication # 2020/0036482 A1) in view of Dai et al. (U.S. Patent Application Publication # 2011/0268093 A1).
Regarding claim 1, Park et al. teach a data communication method (Fig.17), wherein the method comprises: 
sending, by the transmit end, data to a receive end (Fig.17 @ S1710), 
wherein a transport block (TB) corresponding to the data comprises the N CBGs. (read as “one TB, which is composed of N CBs, may include G CBGs.”(Paragraph [0133]))
Although, Park et al. teach a transmit end (Fig.17 @ 100), it fail to explicitly teach mapping each code block group (CBG) in N CBGs to each 5layer comprised in a corresponding layer group based on a correspondence between the N CBGs and N layer groups, 
wherein each layer group comprises at least one layer, and N is a positive integer; and
Dai et al. teach a method for mapping each code block group (CBG) in N CBGs to each 5layer comprised in a corresponding layer group based on a correspondence between the N CBGs and N layer groups (read as mapping unit (Fig.1 @ 102; Fig.2 @ 20; Paragraph [0055]-[0056])), 
wherein each layer group comprises at least one layer (read as Layer grouping unit (Fig.1 @ 103; Fig.2 @ 20)), and N is a positive integer (read as “the number of codewords for a service may be 1, 2 or 4”(Paragraph [0052])); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the mapping unit and layer 
Regarding claim 7, Park et al. teach a data communication method, wherein the method comprises:  
15receiving, by a receive end, data from a transmit end (Fig.17 @ S1710), 
wherein a transport block (TB) corresponding to the data comprises N code block groups (CBGs) (read as “one TB, which is composed of N CBs, may include G CBGs.”(Paragraph [0133])); and 
obtaining the N CBGs from the data based on a correspondence between the N CBGs and N layer groups (read as “the UE 1 determines ACK information for the signal (e.g., first signal) received in step S1710 (S1720).”(Fig.17 @ S1720; Paragraph [0280]) For example, “the UE 1 determines that NACK occurs for a specific CBG, the UE may determine a particular NACK state for the specific CBG.”(Fig.17 @ S1720; Paragraph [0280]) Also, “Each CBG may be composed of at least one CB. The plurality of numbers of the bit information may indicate any one of the following states: one state for indicating ACK; and N states for indicating NACK, where N may be a natural number larger than 1.”(Paragraph [0306]) Also, “The transmitter and receiver of each of the UE and BS may perform packet modulation/demodulation for data transmission, high-speed packet channel coding, OFDMA packet ”(Paragraph [0310])),
However, Park et al. fail to explicitly teach wherein each layer group comprises at least one layer, 
each CBG is mapped to each layer in a corresponding 20layer group, and 
N is a positive integer.
Dai et al. teach a method wherein each layer group comprises at least one layer (read as Layer grouping unit (Fig.1 @ 103; Fig.2 @ 20)), 
each CBG is mapped to each layer in a corresponding 20layer group (read as mapping unit (Fig.1 @ 102; Fig.2 @ 20; Paragraph [0055]-[0056])), and 
N is a positive integer. (read as “the number of codewords for a service may be 1, 2 or 4”(Paragraph [0052]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the mapping unit and layer grouping unit as taught by Dai et al. with the UE as taught by Park et al. for the purpose 
Regarding claim 13, Park et al. teach a data communication apparatus (Fig.17 @ 100; Fig.18 @ 100), comprising: 
a processor (Fig.18 @ 140); and 
a non-transitory computer-readable storage medium (Fig.18 @ 150) storing a program (read as software code (Paragraph [0315])) to be 25executed by the processor (Fig.18 @ 140), the program (read as software code) including instructions for: 
30sending data to a receive end (Fig.17 @ S1710), 
wherein a transport block (TB) corresponding to the data comprises the N CBGs. (read as “one TB, which is composed of N CBs, may include G CBGs.”(Paragraph [0133]))
Although, Park et al. teach a transmit end (Fig.17 @ 100), it fail to explicitly teach mapping each code block group (CBG) in N CBGs to each 5layer comprised in a corresponding layer group based on a correspondence between the N CBGs and N layer groups, 
wherein each layer group comprises at least one layer, and N is a positive integer; and
Dai et al. teach a method for mapping each code block group (CBG) in N CBGs to each 5layer comprised in a corresponding layer group based on a correspondence 
wherein each layer group comprises at least one layer (read as Layer grouping unit (Fig.1 @ 103; Fig.2 @ 20)), and N is a positive integer (read as “the number of codewords for a service may be 1, 2 or 4”(Paragraph [0052])); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the mapping unit and layer grouping unit as taught by Dai et al. with the base station as taught by Park et al. for the purpose of enhancing time-frequency resource allocation among devices performing TB scheduling in a communication network.
Regarding claim 17, Park et al. teach a data communication apparatus (Fig.17 @ 1; Fig.18 @ 1), comprising: 
a processor (Fig.18 @ 40); and 
a non-transitory computer-readable storage medium (Fig.18 @ 50) storing a program (read as software code (Paragraph [0315])) to be executed by the processor (Fig.18 @ 40), the program (read as software code) including instructions for: 
receiving data from a transmit end (Fig.17 @ S1710), 
wherein a transport block (TB) corresponding 15to the data comprises N code block groups (CBGs) (read as “one TB, which is composed of N CBs, may include G CBGs.”(Paragraph [0133])); and 
obtaining the N CBGs from the data based on a correspondence between the N CBGs and N layer groups (read as “the UE 1 determines ACK information for the signal (e.g., first signal) received in step S1710 ”(Fig.17 @ S1720; Paragraph [0280]) For example, “the UE 1 determines that NACK occurs for a specific CBG, the UE may determine a particular NACK state for the specific CBG.”(Fig.17 @ S1720; Paragraph [0280]) Also, “Each CBG may be composed of at least one CB. The plurality of numbers of the bit information may indicate any one of the following states: one state for indicating ACK; and N states for indicating NACK, where N may be a natural number larger than 1.”(Paragraph [0306]) Also, “The transmitter and receiver of each of the UE and BS may perform packet modulation/demodulation for data transmission, high-speed packet channel coding, OFDMA packet ”(Paragraph [0310])), 
However, Park et al. fail to explicitly teach wherein each layer group comprises at least one layer, 
each CBG is mapped to each layer comprised in a corresponding layer group, and
N is a positive integer.
Dai et al. teach a method wherein each layer group comprises at least one layer (read as Layer grouping unit (Fig.1 @ 103; Fig.2 @ 20)), 
each CBG is mapped to each layer in a corresponding 20layer group (read as mapping unit (Fig.1 @ 102; Fig.2 @ 20; Paragraph [0055]-[0056])), and 
N is a positive integer. (read as “the number of codewords for a service may be 1, 2 or 4”(Paragraph [0052]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the mapping unit and layer grouping unit as taught by Dai et al. with the UE as taught by Park et al. for the purpose of enhancing time-frequency resource allocation among devices performing TB scheduling in a communication network.
Regarding claims 4, 10, 16, and 20, and as applied to claims 1, 7, 13, and 19 above, Park et al. teach “a method capable of transmitting and receiving ACK information on a code block group (CBG) basis rather than on a transmission (or transport) block (TB) basis as in the ”(Fig(s).17-18; Paragraph [0007])
However, Park et al. fail to explicitly teach wherein 20a total quantity of layers in the N layer groups is 1 or 2, N = 1; or 
a total quantity of layers in the N layer groups is 3 or 4, N = 1 or N = 2.
Dai et al. teach a method wherein 20a total quantity of layers in the N layer groups is 1 or 2, N = 1 (read as “the number of layers is smaller than or equal to the number of the antenna ports for transmitting physical channels; a single codeword is mapped to two layers only when the number of antenna ports is 4.”(Paragraph [0006])); or 
a total quantity of layers in the N layer groups is 3 or 4, N = 1 or N = 2.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ layer grouping unit as taught by Dai et al. with the systems as taught by Park et al. for the purpose of enhancing time-
Regarding claims 6 and 12, and as applied to claims 1 and 7 above, Park et al., as modified by Dai et al., teach a method (Fig.17) wherein further comprising: 
in response to a CBG in the N CBGs to be retransmitted, the CBG to be retransmitted is mapped to each layer comprised in a same layer group when the CBG is initially transmitted (Fig.17 @ S1740);  
5the CBG to be retransmitted is mapped to each layer comprised in at least one layer group in the N layer groups based on control signaling, and the at least one layer group is indicated by the control signaling (Fig.17; Paragraph [0309]); 
the CBG to be retransmitted is mapped repeatedly to each layer in M layer groups in a single frequency network (SFN) manner, 
wherein a repetition quantity is 10M, 2 ≤ M ≤ N, M is a positive integer and M layers groups are a subset of N layer groups (Fig.17; Paragraph [0309]); or 
the CBG that needs to be retransmitted is mapped to each layer comprised in at least one layer group in the N layer groups based on a swap flag indication.  
Claims 2, 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication # 2020/0036482 A1), in view of Dai et al. (U.S. Patent Application Publication # 2011/0268093 A1), and R1-1702071 (“Multi-panel/multi-TRP transmission”, 12 February 2017).
Regarding claims 2, 8, 14, and 18, and as applied to claims 1, 7, 13, and 17 above, Park et al. teach “a method capable of transmitting and receiving ACK information on a code block group (CBG) basis rather than on ”(Fig(s).17-18; Paragraph [0007])
Dai et al. teach “a method and device for mapping a codeword to a layer in a Multi-Input Multi-Output (MIMO) system.”(Fig(s).1-2; Paragraph [0001])
However, Park et al. and Dai et al. fail to explicitly teach wherein the N layer groups are grouped based on at least one piece of the following information: 
configured demodulation reference signal (DMRS) port group information,
transmission and reception point (TRP) or TRY group information comprised in the transmit end, quasi co-location (QCL) information among antenna ports corresponding to layers, or identification 15information of a beam from the transmit end.
The R1-1702071 document teaches a method wherein the N layer groups are grouped based on at least one piece of the following information: 
configured demodulation reference signal (DMRS) port group information,
transmission and reception point (TRP) or TRY group information comprised in the transmit end, 
quasi co-location (QCL) information among antenna ports corresponding to layers (read as “ the layer can be mapped to one or more QCL group(s) of the available antenna ports …”(Section 3.2, page 3)), or 
identification 15information of a beam from the transmit end.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for mapping a layer .
Claims 3, 5, 9, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication # 2020/0036482 A1), in view of Dai et al. (U.S. Patent Application Publication # 2011/0268093 A1), and R1-1703325 (“Multi-bit feedback for NR HARQ operation”, 13th -17th February 2017).
Regarding claims 3, 9, 15, and 19, and as applied to claims 1, 7, 13, and 17  above, Park et al. teach “a method capable of transmitting and receiving ACK information on a code block group (CBG) basis rather than on a transmission (or transport) block (TB) basis as in the conventional wireless communication system.”(Fig(s).17-18; Paragraph [0007])
Dai et al. teach “a method and device for mapping a codeword to a layer in a Multi-Input Multi-Output (MIMO) system.”(Fig(s).1-2; Paragraph [0001])
However, Park et al. and Dai et al. fail to explicitly teach wherein N > 1, there are at least two CBGs in the N CBGs, and the two CBGs are configured with at least one of different modulation schemes, different bit rates, or different precoding matrices.
The R1-1703325 document teaches a method wherein N > 1, there are at least two CBGs in the N CBGs, and the two CBGs are configured with at least one of different modulation schemes, different bit rates, or different precoding matrices. (read as Different attributes of such multi-bit feedback including the feedback size, layout of CB’s k CBg's, etc, can be determined by the network.”(Section 3, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for limiting the feedback size as taught by the R1-1703325 document and the mapping unit and layer grouping unit as taught by Dai et al. with the systems as taught by Park et al. for the purpose of enhancing time-frequency resource allocation among devices performing TB scheduling in a communication network.
Regarding claims 5 and 11, and as applied to claims 1 and 7 above, Park et al. teach “a method capable of transmitting and receiving ACK information on a code block group (CBG) basis rather than on a transmission ”(Fig(s).17-18; Paragraph [0007])
Dai et al. teach “a method and device for mapping a codeword to a layer in a Multi-Input Multi-Output (MIMO) system.”(Fig(s).1-2; Paragraph [0001])
However, Park et al. and Dai et al. fail to explicitly wherein a quantity of code blocks (CBs) or a quantity of bits comprised in each CBG is directly proportional to a quantity of layers comprised in the corresponding layer 25group; 
a quantity of CBs or a quantity of bits comprised in each CBG is directly proportional to at least one of the following: 
a modulation order, a bit rate, or a transmission rate of the corresponding layer group; or 
a quantity of CBs or a quantity of bits comprised in each CBG is determined 30based on at least one of the following: 
a quantity of allocated resource blocks (RBs), a quantity of layers comprised in the corresponding layer group, and a modulation and coding scheme MCS of each CBG.
The R1-1703325 document teaches a method wherein a quantity of code blocks (CBs) or a quantity of bits comprised in each CBG is directly proportional to a quantity of layers comprised in the corresponding layer 25group; 
a quantity of CBs or a quantity of bits comprised in each CBG is directly proportional to at least one of the following: 
a modulation order, a bit rate, or a transmission rate of the corresponding layer group (read as “The size of a multi-bit HARQ feedback for a large size ” (Section 5, page 4)); or 
a quantity of CBs or a quantity of bits comprised in each CBG is determined 30based on at least one of the following: 
a quantity of allocated resource blocks (RBs), a quantity of layers comprised in the corresponding layer group, and a modulation and coding scheme MCS of each CBG.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a variable feedback size as taught by the R1-1703325 document and the mapping unit and layer grouping unit as taught by Dai et al. with the systems as taught by Park et al. for the purpose of enhancing time-frequency resource allocation among devices performing TB scheduling in a communication network.
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 3, 2021